DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Rejection is in response to Applicant’s Remarks/Amendments filed on 21 October, 2021. The amendments have been entered, and accordingly, claims 1-19 remain pending.
It will be noted for the Applicant, pursuant to 35 U.S.C. 112 and 37 CFR 1.75(c), a claim in dependent form must refer only to a claim or claims previously set forth. While the claims include claims referring to numerically following claims, the dependency is clear and thereby, all claims will be examined on the merits. See MPEP §608.01(n) – I(F).  The Examiner will provide parenthetical numerals which represent appropriate claim renumbering. No action is required by the Applicant with regards to the claim numbering at this time.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 October, 2018 and 3 December, 2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  Page 11, line 1 recites, “From the first heat exchanger 34 a precooled process..”, which should be corrected to - - From the first heat exchanger [[34]] 40 a precooled process… --, as the first heat exchanger is designated by reference character 40 and a first expanded split stream is designated as reference character 34 (page 10, line 16).
Page 17, line 7 recites, “In step (f) the warmed first split-off stream 43 and…”, which should be corrected to - - In step (f) the warmed first split-off stream [[43]] 42 and… - -, as the warmed first split-off stream is designated by reference character 42 and a warmed vapour stream is designated as reference character 43 (page. 17, line 5).
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “a second splitter arranged to receive the precooled process stream and discharge a second split-off stream and a remainder of the precooled compressed process stream” and “a second heat exchanger arranged to receive the vapor stream and the remainder of the precooled compressed process stream thereby cooling the remainder of the precooled compressed process stream against the vapor stream…”, which should be corrected to recite - - a second splitter arranged to receive the precooled process stream and discharge a second split-off stream and a remainder precooled compressed process stream” refers to the “precooled process stream” obtained from heat transfer that occurs between the compressed process stream and expanded first split-off stream in the first heat exchanger and the “remainder precooled compressed process stream” refers to the remainder of the “precooled process stream” not diverted to be the second split-off stream within the second splitter. However, the claims should be corrected to comply with 37 CFR .171(a) which requires the use of “full, clear, concise, and exact terms”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (renumbered claim 5, which depends from renumbered claim 4) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 (renumbered claim 5, which depends from renumbered claim 4) recites the limitation "the warmed flash gas stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites - - [[the]] a warmed flash gas stream - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over PREVOST (US 5,651,269 – published 29 July, 1997), in view of KIMBLE (US 6,751,985 B2 – published 22 June, 2004).
As to claim 1 (renumbered claim 1), discloses a method of liquefying a natural gas feed stream, the method comprising at least the steps of (refer to annotated figure 4-A of PREVOST):
(a)	providing a process feed stream by mixing the natural gas feed stream(7) with a recycle stream (see annotated figure 4-A of PREVOST),
(c1)	obtaining a first split-off stream (8) from the process stream and expanding the first split-off stream (col.10, lines 41-43) in a precool expander (T2), thereby obtaining an expanded first split-off stream (9);
(c2)	cooling a remainder of the process stream (col.10, lines 33-34) in a first heat exchanger (E2) against the expanded first split-off stream (col.10, lines 43-45), thereby obtaining a precooled process stream (10) and a warmed first split-off stream (20);
(d1)	obtaining a second split-off stream(11) from the precooled process stream and expanding the second split-off stream(col.9, lines 25-27) in an expander(T31), thereby obtaining an expanded and cooled multiphase second split-off stream (30; col.9, lines 27-31),
(d2) 	splitting the expanded and cooled multiphase second split-off stream in a phase separator (B2) to obtain a vapor stream (31; col.9, lines 27-32) and a liquid stream (32; col.9, lines 33-35),
(d3)	cooling(col. 9, lines 40-48) a remainder of the precooled process stream(14) in a second heat exchanger (E3) against the vapor stream from (d2), thereby obtaining a further cooled process stream(15) and a warmed vapor stream (18),
col.9, lines 48-54) thereby obtaining a liquid natural gas stream (16),
(f)	passing the warmed first split-off stream and the warmed vapor stream to a recompression stage (boxed section in annotated figure 4-A of PREVOST), the recompression stage generating the recycle stream (see annotated figure 4-A of PREVOST).
However, PREVOST does not explicitly disclose the process feed stream is provided within step (b) to compress and cool, against ambient air or ambient water in a compressor stage to obtain a compressed process stream at the pressure and first temperature claimed.
KIMBLE teaches, for example in figure 4, that a recycled stream (83) is provided to mix with a feed gas stream upstream of a compression stage (stage which incorporates 50, 90, and 91) which then provides cooling against ambient water (conventional known within the ordinary skill within the art based on application of conventional water coolers to cool a stream of feed/process stream; col.7, lines 53-56) and compressing of the process stream to reach a first temperature below 40°C and a pressure of at least 120 bar (Table at stream number 16; col.10, line 42). KIMBLE discusses recycling a pressurized liquefied natural gas to provide at least part of the cooling to keep the stream in a region that is within a desired phase region of the stream (col.5, lines 20-23; col.8, lines 52-60). In addition, the process stream of the mix of feed gas and recycle stream is compressed and cooled to provide the stream is within a supercritical region and then at a temperature less than the streams critical temperature to form a dense phase fluid (col.3, lines 44- 48 and 55-57; col.3, line 66- col.4, line 3). In doing so, higher efficiencies of the process to liquefy the feed stream are achieved by compressing the gas stream to the supercritical region and then cooling to a temperature less than the mixtures critical temperature (col.4, line 64- col.5, line 1), while limiting energy consumption (col. 5, lines 5-6) at least. Lastly, while KIMBLE teaches the first temperature and pressure, but further recognizes that various pressures and temperatures may be obtained, as desired, by those having ordinary skill within the art. Such that, providing distinct pressures and temperature (first temperature, a second temperature lower than the first temperature, and a third temperature lower than the second temperature) are result-effective variables, i.e., a variable which achieves a recognized result. In particular, KIMBLE discusses that operating pressure and temperatures are known to be envisioned and used in accordance with the design of the system and depending on the composition of the feed gas to undergo liquefaction (col.10, lines 19-25, in view of abstract, lines 1-2 to provide a liquefaction process), such that it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP §2144.05-II. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE, to provide the process feed stream is compressed and cooled, as claimed, and that the operating conditions of the various temperatures and pressure could be provided for the reasons discussed above. In doing so, the mixed recycle and feed gas form the process stream which can be provided a compression stage where the fluid is compressed and cooled, by heat exchange with ambient water within a conventional water cooler, to obtain a desired pressure and temperature of the compressed process stream which is to be provided to the beginning 

    PNG
    media_image1.png
    1027
    1329
    media_image1.png
    Greyscale

Annotated Figure 4-A of PREVOST

As to claim 3 (renumbered claim 3, which depends from renumbered claim 1), PREVOST, as modified by KIMBLE, discloses wherein the method further comprises the step of (see annotated Figure 4-B of PREVOST) passing the liquid natural gas (16, which is directed to the flash vessel, S1, via line 36) stream to a flash vessel (S1) and obtaining a liquid natural gas product stream as bottom stream from the flash vessel (38; col.9, line 66 – col.10, line 1).

    PNG
    media_image2.png
    970
    1195
    media_image2.png
    Greyscale

Annotated Figure 4-B of PREVOST

As to claim 7 (renumbered claim 9,which depends from renumbered claim 1), PREVOST, as modified by KIMBLE, further discloses wherein the warmed vapor stream(18) obtained from the second heat exchanger(E3) in (d3) is passed through the first heat exchanger to provide cooling to the remainder of the compressed process stream (see annotated figure 4-C of PREVOST; col.10, lines 40-63), thereby obtaining a further warmed vapor stream (19) before being passed into the recompression stage (boxed in annotated figure 4-C).

    PNG
    media_image3.png
    1025
    1255
    media_image3.png
    Greyscale

Annotated Figure 4-C of PREVOST

As to claim 8 (renumbered claim 10, which depends from renumbered claim 1), PREVOST, as modified by KIMBLE, further discloses wherein (f) comprises separately passed the warmed first split-off stream (20) and the further warmed vapor stream (19) into the recompression stage to obtain the recycle stream (see annotated figure 4-A and figure 4-C of PREVOST which each stream passes through separately by being provided into different sections of the recompression stage).

As to claim 11 (renumbered claim 14; further, in view of the corrections suggested in the claim objection for claim 11), discloses a system(refer to annotated figure 4 of PREVOST) for liquefying (abstract, line 1) a natural gas feed stream(7), the system comprising:
a process feed stream comprising the natural gas stream (7) and a recycle stream (see annotated figure 4-D of PREVOST which provides joining of the natural gas stream with a recycle stream, as indicated)
providing a process feed stream by mixing the natural gas feed stream(7) with a recycle stream (see annotated figure 4-D of PREVOST),
a first splitter (‘A’ as designated in annotated figure 4-D of PREVOST) arranged to receive the process feed stream and output a first split-off stream (8) and a remainder of the process stream (see annotated figure 4-D of PREVOST),
a precool expander (T2) arranged to receive and expand the first split-off stream(col.10, lines 41-43) to obtain an expanded first split-off stream (9), 
a first heat exchanger (E2) arranged to receive the expanded first split-off stream (see annotated figure 4-D of PREVOST) and the remainder of the process stream(col.10, lines 33-34) thereby cooling the remainder of the process stream against the expanded first split-off stream(col.10, lines 43-45) 10) and a warmed first split-off stream (20),
a second splitter(‘B’ as designated in annotated figure 4-D of PREVOST) arranged to receive the precooled process stream (see annotated figure 4-D of PREVOST) and discharge a second split-off stream (11) and a remainder of the precooled process stream (14), 
an expander (T31) arranged to receive and expand the second split-off stream (col.9, lines 25-27) thereby obtaining an expanded and cooled multiphase second split-off stream (30; col.9, lines 27-31),
a phase separator (B2) arranged to receive(see annotated figure 4-D of PREVOST) the expanded and cooled multiphase second split-off stream and discharge a vapor stream (31; col.9, lines 27-32) and a liquid stream (32; col.9, lines 33-35),
a second heat exchanger (E3) arranged to receive the vapor stream and the remainder of the precooled process stream (se annotated figure 4-D of PREVOST) thereby cooling(col. 9, lines 40-48) the remainder of the precooled process stream (14) against the vapor stream(31) obtaining a further cooled process stream (15) and a warmed vapor stream (18),
a liquid expander (T4) arranged to receive(see annotated figure 4-D of PREVOST) the further cooled process stream obtaining(col.9, lines 48-54) a liquid natural gas stream (16), and
a recompression stage (boxed structure in figure 4 of PREVOST) arranged to receive, combine and recompress (see annotated figure 4-D of PREVOST) at 20) and the warmed vapor stream (18) to obtain the recycle stream (see annotated figure 4-D of PREVOST).
However, PREVOST does not explicitly disclose the process feed stream is received in a compressor stage to compress and cool thereby obtaining a compressed process stream at the pressure and first temperature claimed.
KIMBLE teaches, for example in figure 4, that a recycled stream (83) is provided to mix with a feed gas stream upstream of a compression stage (stage which incorporates 50, 90, and 91) which then provides cooling against ambient water (conventional known within the ordinary skill within the art based on application of conventional water coolers to cool a stream of feed/process stream; col.7, lines 53-56) and compressing of the process stream to reach a first temperature below 40°C and a pressure of at least 120 bar (Table at stream number 16; col.10, line 42). KIMBLE discusses recycling a pressurized liquefied natural gas to provide at least part of the cooling to keep the stream in a region that is within a desired phase region of the stream (col.5, lines 20-23; col.8, lines 52-60). In addition, the process stream of the mix of feed gas and recycle stream is compressed and cooled to provide the stream is within a supercritical region and then at a temperature less than the streams critical temperature to form a dense phase fluid (col.3, lines 44- 48 and 55-57; col.3, line 66- col.4, line 3). In doing so, higher efficiencies of the process to liquefy the feed stream are achieved by compressing the gas stream to the supercritical region and then cooling to a temperature less than the mixtures critical temperature (col.4, line 64- col.5, line 1), while limiting energy consumption (col. 5, lines 5-6) at least. Lastly, while KIMBLE teaches the first temperature and pressure, but further recognizes that various first temperature, a second temperature lower than the first temperature, and a third temperature lower than the second temperature) are result-effective variables, i.e., a variable which achieves a recognized result. In particular, KIMBLE discusses that operating pressure and temperatures are known to be envisioned and used in accordance with the design of the system and depending on the composition of the feed gas to undergo liquefaction (col.10, lines 19-25, in view of abstract, lines 1-2 to provide a liquefaction process), such that it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP §2144.05-II. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE, to provide the process feed stream is compressed and cooled, as claimed, and that the operating conditions of the various temperatures and pressure could be provided for the reasons discussed above. In doing so, the mixed recycle and feed gas form the process stream which can be provided a compression stage where the fluid is compressed and cooled, by heat exchange with ambient water within a conventional water cooler, to obtain a desired pressure and temperature of the compressed process stream which is to be provided to the beginning of step (c). More so, the temperatures and pressure are capable of being provided for within the skill of those having ordinary skill within the art to provide the first temperature and pressure, and then a second temperature lower than the first temperature, and a third temperature lower than a second temperature based on the cooling which takes 

    PNG
    media_image4.png
    1027
    1329
    media_image4.png
    Greyscale

Annotated Figure 4-D of PREVOST

As to claim 12 (renumbered claim 15, which depends from renumbered claim 14), PREVOST, as modified by KIMBLE, further discloses wherein the system further comprises a flash vessel (S1) arranged to receive the liquid natural gas stream (16, which is directed to the flash vessel via line, 36), the flash vessel further being arranged to discharge a liquid natural gas product stream (38; col.9, line 66 – col.10, line 1).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PREVOST (US 5,651,269 – published 29 July, 1997), in view of KIMBLE (US 6,751,985 B2 – published 22 June, 2004) and GASKIN (US 2017/0176099 A1 – effectively filed 13 March, 2015).
As to claim 2 (renumbered claim 2, which depends from renumbered claim 1), PREVOST, as modified by KIMBLE,  does not explicitly disclose wherein the mass flow rate of the natural gas feed stream (MF1) and the mass flow rate of the recycle stream (MF105) is in the range of MF1:MF105 = 1:2 – 1:4.
GASKIN, however, is within the field of endeavor, teaches that plant operating conditions are known to be changed/adjusted to achieve desired results with different feed gases (par. 45, lines 1-2). One operational condition change includes adjusting the recycle rate dependent upon the feed stream composition (par. 45, lines 1-9), which results in simple change to avoid freezing along the process without significant changes being required. In view of this, the feed rates of the streams relative to one another is construed to be a result-effective variable, i.e. a variable which achieves a recognized result. In this case, dependent upon the composition of the natural gas feed stream, it would be advantageous to adjust the flow rate of the recycle stream in a desired manner to ensure optimal performance of the system, while achieving a desired result with operation of different feed streams. As the general conditions of the claims are provided for by the prior art, it is not inventive to determine the optimum or workable 

As to claim 16 (renumbered claim 13, which depends from renumbered claim 1), PREVOST, as modified by KIMBLE,  does not explicitly disclose wherein the mass flow rate of the natural gas stream (MF1) and the mass flow rate of the recycle stream (MF105) is MF1:MF105 = 1:3.
GASKIN, however, is within the field of endeavor, teaches that plant operating conditions are known to be changed/adjusted to achieve desired results with different feed gases (par. 45, lines 1-2). One operational condition change includes adjusting the recycle rate dependent upon the feed stream composition (par. 45, lines 1-9), which results in simple change to avoid freezing along the process without significant changes being required. In view of this, the feed rates of the streams relative to one another is construed to be a result-effective variable, i.e. a variable which achieves a recognized result. In this case, dependent upon the composition of the natural gas feed stream, it would be advantageous to adjust the flow rate of the recycle stream in a desired manner to ensure optimal performance of the system, while achieving a desired result with operation of different feed streams. As the general conditions of the claims are provided for by the prior art, it is not inventive to determine the optimum or workable range through routine experimentation. See MPEP§ 2144.05-II. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the .

Claims 4, 9-10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PREVOST (US 5,651,269 – published 29 July, 1997), in view of KIMBLE (US 6,751,985 B2 – published 22 June, 2004) and PATTERSON (EP 0153649 – published in English on 4 September, 1985).
As to claim 4 (renumbered claim 4, which depends from renumbered claim 3), PREVOST, as modified by KIMBLE, further discloses wherein the method comprises the step of obtaining a flash gas stream (34) as top stream from the flash vessel (see annotated Figure 4-B of PREVOST).
However, PREVOST, as modified, does not further disclose passing the flash gas stream to the recompression stage of PREVOST (boxed structure shown in annotated Figure 4-B of PREVOST), but rather provides the flash gas stream is directed to a heat exchanger, to transfer heat with a fraction of natural gas diverted at the beginning of the process and discharged via pipe 37. 
PATTERSON, however, is within the field of endeavor provided a liquefaction system for liquefying a natural gas feed stream (abstract, line 1). PATTERSON teaches (figure 1) wherein flash gas, which can contain a mole-fraction of nitrogen, (48, 54, and/or 56; pg. 6, line 25 – pg.7, line 2; pg. 7, lines 6-9 and 13-16) discharged either from the top of a phase separator (either 32 or 36) or liquid natural gas tank (44) and provided to a recompression stage (line 64, which is a combination of 54 and 56, is passed into the recompression stage via line 66, as described in pg. 7,line 34-pg. 8, line 6; wherein line, 48, is passed into the recompression stage via line, 52, as described in pg. 8, lines1-6). After moving through the recompression stage, a portion of these flash gas stream is directed to be mixed with the feed gas (via line 13, as discussed in pg. 16-18). In doing so, relatively warmer exit temperatures can be obtained by the process stream after undergoing heat exchange within a heat exchanger (e.g., 22, which has two heat exchange stages, 24 and 26), which shifts the load of compression elsewhere within the system, such as additional refrigeration cycles, to the recompression stage compressors, thereby enabling greater freedom to fine tune the overall liquefaction process to obtain the desired process stream exit temperature, while also allowing for various ambient and flow conditions to be experienced without affecting the overall process of the system (pg. 9, line 30- pg. 10, line 24). More so, as capacity requirements are limited at additional compression stages, within additional refrigeration cycles, power requirements decrease and necessity of such additional components could be envisioned to become obsolete, dependent upon the ability of recycled flash gas to enable improvement within the system. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE, further with the teachings of PATTERSON to incorporate the flash gas stream (34) to be supplied either to the beginning of the recompression stage (along line, 19, which enters the recompression stage, boxed) or along a middle point of the recompression stage (for instance along line, 20, which enters the recompression stage, boxed, upstream of the second compressor, K4), for the above reasons.

As to claim 9 (renumbered claim 5, which depends from renumbered claim 4; as interpreted for examination in the rejection under 35 U.S.C. 112(b)), PREVOST, as modified by KIMBLE and PATTERSON, previously taught wherein the flash gas stream is passed to the recompression stage (see rejection of claim 4/renumbered claim 4), and it was previously discussed in the rejection of claim 4, that such flash gas stream is at least partially provided as recycle stream to the feed stream of the process.  As stated previously, due to the recycle of the flash gas stream which is discharged from the recompression stage to generate the recycle stream, relatively warmer exit temperatures can be obtained by the process stream after undergoing heat exchange within a heat exchanger (e.g., 22, which has two heat exchange stages, 24 and 26), which shifts the load of compression elsewhere within the system, such as additional refrigeration cycles, to the recompression stage compressors, thereby enabling greater freedom to fine tune the overall liquefaction process to obtain the desired process stream exit temperature, while also allowing for various ambient and flow conditions to be experienced without affecting the overall process of the system (pg. 9, line 30- pg. 10, line 24). More so, as capacity requirements are limited at additional compression stages, within additional refrigeration cycles, power requirements decrease and necessity of such additional components could be envisioned to become obsolete, dependent upon the ability of recycled flash gas to enable improvement within the system. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE, further with the teachings of PATTERSON to incorporate the flash gas stream (34) to be supplied either to the beginning of the recompression stage (along line, 19, which enters the recompression stage, boxed) or along a middle point of the recompression stage (for instance along line, 20, which enters the recompression stage, boxed, upstream of the second compressor, K4), for the above reasons, which is then at least partially provided from the recompression stage as the recycle stream to the feed stream.

As to claim 10 (renumbered claim 11, which depends from renumbered claim 1), PREVOST, as modified by KIMBLE, does not further disclose wherein the method further comprises: (g) obtaining a fuel stream from an intermediate position of the recompression stage.
PATTERSON, however, is within the field of endeavor provided a liquefaction system for liquefying a natural gas feed stream (abstract, line 1). PATTERSON teaches (figure 1) wherein a fuel stream (88; pg. 8, lines 10-14) is discharged from the recompression stage at a location downstream of the second-to-last compressor/intercooler of the recompression stage (shown in figure 1 of PATTERSON to be provided at a location along line, 86, which is upstream the inlet to the last compressor, 90, of the recompression stage), which is used as plant fuel (pg. 7, line 34 – pg. 8, line 1). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE, further with the teachings of PATTERSON to incorporate a fuel stream being discharged from an intermediate position of a recompression stage for the purpose of discharging a stream to be used as plant fuel, as opposed to being directed back to the feed stream at the beginning of the liquefaction system.

As to claim 18 (renumbered claim 12, which depends from renumbered claim 11), PREVOST, as modified by KIMBLE and PATTERSON, previously taught wherein the fuel stream is obtained from directing a fuel stream subsequent the second-to-last compressor/intercooler of the recompression stage (figure 2 of PATTERSON), wherein the warmed first-split-off stream is then disclosed by PREVOST to be fed at an intermediate position between the second-to-last and last compressor/intercooler stages (shown at least in annotated Figure 4-A of PREVOST) of the recompression stage, such that the combination yields wherein the fuel stream is obtained upstream of the position at which the warmed first split-off stream is fed into the recompression stage.

As to claim 13 (renumbered claim 16, which depends from renumbered claim 15), PREVOST, as modified by KIMBLE, discloses wherein the flash vessel is arranged to discharge a flash gas stream (34), but does not explicitly disclose wherein the system comprises a flash gas conduit arranged to pass the flash gas stream to the recompression stage.
PATTERSON, however, is within the field of endeavor provided a liquefaction system for liquefying a natural gas feed stream (abstract, line 1). PATTERSON teaches (figure 1) wherein flash gas, which can contain a mole-fraction of nitrogen, (48, 54, and/or 56; pg. 6, line 25 – pg.7, line 2; pg. 7, lines 6-9 and 13-16) discharged either from the top of a phase separator (either 32 or 36) or liquid natural gas tank (44) and provided to a recompression stage (line 64, which is a combination of 54 and 56, is passed into the recompression stage via line 66, as described in pg. 7,line 34-pg. 8, line 6; wherein line, 48, is passed into the recompression stage via line, 52, as described in pg. 8, lines1-6), via flash gas conduits (48,64, or 56). After moving through the recompression stage, a portion of these flash gas stream is directed to be mixed with the feed gas (via line 13, as discussed in pg. 16-18). In doing so, relatively warmer exit temperatures can be obtained by the process stream after undergoing heat exchange within a heat exchanger (e.g., 22, which has two heat exchange stages, 24 and 26), which shifts the load of compression elsewhere within the system, such as additional refrigeration cycles, to the recompression stage compressors, thereby enabling greater freedom to fine tune the overall liquefaction process to obtain the desired process stream exit temperature, while also allowing for various ambient and flow conditions to be experienced without affecting the overall process of the system (pg. 9, line 30- pg. 10, line 24). More so, as capacity requirements are limited at additional compression stages, within additional refrigeration cycles, power requirements decrease and necessity of such additional components could be envisioned to become obsolete, dependent upon the ability of recycled flash gas to enable improvement within the system. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE, further with the teachings of PATTERSON to incorporate the flash gas stream (34) to be supplied either to the beginning of the recompression stage (along line, 19, which enters the recompression stage, boxed) or along a middle point of the recompression stage (for instance along line, 20, which enters the recompression stage, boxed, upstream of the second compressor, K4) via flash gas conduits, for the above reasons.
Claims 5-6, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PREVOST (US 5,651,269 – published 29 July, 1997), in view of KIMBLE (US 6,751,985 B2 – published 22 June, 2004), PATTERSON (EP 0153649 – published in English on 4 September, 1985), HOUSER (US 6, 289,692 B1 – published 18 September, 2001), and WILKINSON (US 2010/0031700 A1 – published 11 February, 2010).
As to claim 17 (renumbered claim 6, which depends from renumbered claim 4), PREVOST, as modified by KIMBLE and PATTERSON, previously taught passing the flash gas stream to the recompression stage (see rejection of claim 4/renumbered claim 4). However, the combination set forth by PREVOST, as modified by KIMBLE and PATTERSON, does not further disclose wherein the step of passing the flash gas stream to the recompression stage further comprises passing the flash gas stream at least partially through a third heat exchanger to provide cooling to at least part of the liquid stream obtained in (d2).
HOUSER, however, is within the field of endeavor providing a process and system for liquefying a natural gas feed stream (abstract, lines 1-3). HOUSER teaches (shown in figure 2 of HOUSER) wherein an expanded and cooled multiphase stream (412; col.18, line 66- col.19, line 1) is directed to a phase separator (458; col.19, line 1) to obtain a vapor stream (414; co.19, lines 2-3) and a liquid stream (420; col.19, lines 3-4), so as to produce a similar liquid stream from step (d2) of PREVOST. HOUSER teaches this liquid stream (420) is later expanded (within either 468 or 470; col.19, lines 27-47) and supplied to a subsequent vessel (472), wherein phase separation occurs again (col.19, lines 47-51), producing a liquid natural gas product (134) at the bottom of 438) at the top of the vessel(shown in figure 2 of HOUSER; col.19, lines 47-51). The flash vapor from this vessel (438) is directed through a heat exchanger (464) which enables heat exchange between a liquid stream (shown in figure 2 of HOUSER; col.19, line 55- col. 20, line 18) obtained from an expanded and cooled multiphase stream being separated into constituent phases, i.e., liquid and vapor streams, within phase separator (see above teachings of HOUSER). In particular, this heating of the flash vapor allows cooling of the liquid stream produced within the phase separator, while preparing the flash vapor stream to a desired temperature so as to be directed back to the feed stream (col.20, lines 16-18). More so, WILKINSON, another  process and system for liquefying a natural gas feed stream (abstract, lines 1-2), discloses that such flash vapors, are known to be heated to a desired temperature to be later used as plant fuel (par. 21, lines 10-16). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE and PATTERSON, to further provide the flash gas stream directed to the recompression stage is directed to a third heat exchanger to exchange heat between the liquid product from step (d2) and the flash gas stream, as taught by at least HOUSER, for the purposes of providing the necessary heat exchange between the streams to provide cooling of the liquid stream and heating of the flash vapor stream for later use as plant fuel (taught as a known method within the field of endeavor by WILKINSON). 

As to claim 5 (renumbered claim 7, which depends from renumbered claim 6), PREVOST, in view of KIMBLE, PATTERSON, HOUSER, and WILKINSON, teach, in 32) obtained in (d2) (see annotated Figure 4-E of PREVOST, in view of modifications of PATTERSON, HOUSER, and WILKINSON to incorporate structure from claim 4/renumbered claim 4 and claim 17/renumbered claim 6), which could be construed to be split into a first and second portion, e.g., two different volumes of the liquid stream within pipe 32)  are cooled through being provided to the third heat exchanger (see annotated Figure 4-E of PREVOST, in view of modifications of PATTERSON, HOUSER, and WILKINSON to incorporate structure from claim 4/renumbered claim 4 and claim 17/renumbered claim 6) and then expanded via a first pressure reduction device (T32;col.9, lines 33-39)  to obtain a second liquid natural gas stream (35; col.9, lines 33-39). The liquid natural gas stream obtain in (e) joining with the second liquid natural gas stream in the flash vessel (col.9, lines 37-39 and 50-60). 
However, PREVOST, as presently modified by KIMBLE, PATTERSON, HOUSER, and WILKINSON, does not explicitly provide wherein the second liquid portion of the split liquid stream of (d2) cooled by the third heat exchanger is passed through a second pressure reduction device to obtain a third liquid natural gas stream that is further provided to the flash vessel with the first and second liquid natural gas streams.  
HOUSER, further, teaches wherein the liquid stream (420), which similarly can be construed to be split into a first liquid portion and second liquid portion within the conduit are cooled through heat exchange with the flash gas stream (see annotated Figure 4-E with the modification of HOUSER/WILKINSON from claim 17/renumbered claim 6) are provided to two pressure reduction devices (468 and 470; co.19, lines 27-47; figure 2 of HOUSER; col.5, lines 9-14).  After passing through the first and second 426 and 430; col.19, lines 27-47) are obtained, then passed into a subsequent vessel for phase separation (472; col.19, lines 47-54). In particular, providing the additional expansion means/splitting of the fluid provides energy generation (col.5, lines 14-16), which can aid in known increases in net capital cost and process complexity with the increase efficiency imparted by increased number of stages to liquefy the natural gas stream (col.4, lines 8-14). Therefore, adding additional expansion means and separation of fluid streams within the process enables energy generation to overcome these drawbacks of increased system efficiency, such that it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PREVOST, in view of KIMBLE, PATTERSON, HOUSER, and WILKINSON, further with the teachings of HOUSER for these reasons.

    PNG
    media_image5.png
    1078
    1485
    media_image5.png
    Greyscale

Annotated Figure 4-E of PREVOST

As to claim 6, (renumbered claim 8, which depends from renumbered claim 6), PREVOST, as modified by KIMBLE, PATTERSON, HOUSER, and WILKINSON, previously taught passing the liquid stream obtained in (d2) through the third heat exchanger (see rejection of claim 17/renumbered claim 6). More so, PREVOST, as modified, further discloses wherein the method comprises the steps of:
T32;col.9, lines 33-39)  to obtain a third liquid natural gas stream (35; col.9, lines 33-39),
(e2’)	collecting the liquid natural gas stream obtained in (e) and the third liquid natural gas stream obtained in (e1’) in the flash vessel(col.9, lines 37-39 and 50-60; see annotated figure 4-F of PREVOST, in view of the modifications of at least PATTERSON, HOUSER, and WILKINSON). 

    PNG
    media_image6.png
    1078
    1485
    media_image6.png
    Greyscale

Annotated Figure 4-F of PREVOST
As to claim 19 (renumbered claim 17, which depends from renumbered claim 16), PREVOST, as modified by KIMBLE and PATTERSON, previously taught passing the flash gas stream to the recompression stage (see rejection of claim 4/renumbered claim 4). However, the combination set forth by PREVOST, as modified by KIMBLE and PATTERSON, does not further disclose wherein the step of passing the flash gas stream to the recompression stage further comprises passing the flash gas stream at least partially through a third heat exchanger to provide cooling to at least part of the liquid stream obtained in (d2).
HOUSER, however, is within the field of endeavor providing a process and system for liquefying a natural gas feed stream (abstract, lines 1-3). HOUSER teaches (shown in figure 2 of HOUSER) wherein an expanded and cooled multiphase stream (412; col.18, line 66- col.19, line 1) is directed to a phase separator (458; col.19, line 1) to obtain a vapor stream (414; co.19, lines 2-3) and a liquid stream (420; col.19, lines 3-4), so as to produce a similar liquid stream from step (d2) of PREVOST. HOUSER teaches this liquid stream (420) is later expanded (within either 468 or 470; col.19, lines 27-47) and supplied to a subsequent vessel (472), wherein phase separation occurs again (col.19, lines 47-51), producing a liquid natural gas product (134) at the bottom of the vessel and a flash vapor(438) at the top of the vessel(shown in figure 2 of HOUSER; col.19, lines 47-51). The flash vapor from this vessel (438) is directed through a heat exchanger (464) which enables heat exchange between a liquid stream (shown in figure 2 of HOUSER; col.19, line 55- col. 20, line 18) obtained from an expanded and cooled i.e., liquid and vapor streams, within phase separator (see above teachings of HOUSER). In particular, this heating of the flash vapor allows cooling of the liquid stream produced within the phase separator, while preparing the flash vapor stream to a desired temperature so as to be directed back to the feed stream (col.20, lines 16-18). More so, WILKINSON, another  process and system for liquefying a natural gas feed stream (abstract, lines 1-2), discloses that such flash vapors, are known to be heated to a desired temperature to be later used as plant fuel (par. 21, lines 10-16). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify PREVOST, in view of KIMBLE and PATTERSON, to further provide the flash gas stream directed to the recompression stage is directed to a third heat exchanger to exchange heat between the liquid product from step (d2) and the flash gas stream, as taught by at least HOUSER, for the purposes of providing the necessary heat exchange between the streams to provide cooling of the liquid stream and heating of the flash vapor stream for later use as plant fuel (taught as a known method within the field of endeavor by WILKINSON). 

As to claim 14 (renumbered claim 18, which depends from renumbered claim 17),  PREVOST, in view of KIMBLE, PATTERSON, HOUSER, and WILKINSON, teach, in combination, the liquid stream (32) obtained in (d2) (see annotated Figure 4-G of PREVOST, in view of modifications of PATTERSON, HOUSER, and WILKINSON), is cooled through being provided to the third heat exchanger (see annotated Figure 4-E of PREVOST, in view of modifications of PATTERSON, HOUSER, and WILKINSON) and T32;col.9, lines 33-39)  to obtain a second liquid natural gas stream (35; col.9, lines 33-39). The liquid natural gas stream obtain in (e) joining with the second liquid natural gas stream in the flash vessel (col.9, lines 37-39 and 50-60). 
However, PREVOST, as presently modified by KIMBLE, PATTERSON, HOUSER, and WILKINSON, does not explicitly provide wherein the liquid stream of (d2) is split, via a further splitter, to form a second liquid portion of the liquid stream of (d2) cooled by the third heat exchanger is passed through a second pressure reduction device to obtain a third liquid natural gas stream that is further provided to the flash vessel with the first and second liquid natural gas streams. 
HOUSER, further, teaches wherein the liquid stream (420), which splits, via a branch shown in figure 2 of HOUSER(col.20, lines 19-36)  a liquid stream, similar to that of (d2), into a first liquid portion and second liquid portion (downstream the third heat exchanger, which cools the liquid stream via heat transfer with flash gas) and provides each of the two streams to respective pressure reduction devices (468 and 470; co.19, lines 27-47; figure 2 of HOUSER; col.5, lines 9-14).  After passing through the first and second pressure reduction devices, two liquid natural gas streams (426 and 430; col.19, lines 27-47) are obtained, then passed into a subsequent vessel for phase separation (472; col.19, lines 47-54). In particular, providing the additional expansion means/splitting of the fluid provides energy generation (col.5, lines 14-16), which can aid in known increases in net capital cost and process complexity with the increase efficiency imparted by increased number of stages to liquefy the natural gas stream (col.4, lines 8-14). Therefore, adding additional expansion means and separation of fluid 
More so, the teachings of HOUSER provides that the splitting occurs after heat exchange within the third heat exchanger (see figure 2 of HOUSER), which differs in that the splitting of the streams occurs prior to heat exchange in the third heat exchanger so as to provide the second liquid stream is received by the heat exchanger. 
That being noted, it would have been obvious to one having ordinary skill in the art at the time the invention was made provide the splitting of the liquid stream along line 420, prior to the third heat exchanger (464), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.In particular, HOUSER discloses the separation of the conduit occurs subsequent the heat exchanger (464 which is directed to conduit 422 that splits into 424 and 428). However, it would have been obvious to one having ordinary skill within the art to provide the separation occurs prior to the heat exchanger, as opposed to subsequent the heat exchanger, as the liquid stream (within 420) undergoes the same process flowing into the heat exchanger to the point of splitting. For instance, if the splitting of the conduit, 420, occurs prior to the heat exchanger (464), the same liquid stream is provided along 

    PNG
    media_image7.png
    1078
    1485
    media_image7.png
    Greyscale

Annotated Figure 4-G of PREVOST

As to claim 15 (renumbered claim 19,which depends from renumbered claim 17), PREVOST, as modified by KIMBLE, PATTERSON, HOUSER, and WILKINSON, discloses wherein the third heat exchanger is arranged to receive the flash gas stream and at least part of the liquid stream(see rejection of claim 19/renumbered claim 17), thereby cooling the at least part of the liquid stream against the flash gas stream(see rejection of claim 19/renumbered claim 17). PREVOST, as modified, further discloses T32;col.9, lines 33-39) positioned downstream of the third heat exchanger(as shown in figure 4-E or 4-F of PREVOST, above) arranged to receive the at least part of the liquid stream from the third heat exchanger to expand the at least part of the liquid stream(35; col.9, lines 33-39) thereby obtaining a further liquid natural gas stream (as shown in figure 4-E or 4-F or PREVOST, above, wherein the 2nd or 3rd liquid natural gas streams are construed to be equivalent to the further liquid natural gas stream), wherein the flash vessel is further arranged to receive the further liquid natural gas stream(col.9, lines 37-39 and 50-60; see annotated figure 4-F of PREVOST, in view of the modifications of at least PATTERSON, HOUSER, and WILKINSON).

Response to Arguments
Applicant’s amendments and comments, see page 8, filed 21 October, 2021, with respect to claims 1 and 6 have been fully considered and are accepted.  The rejection of claims 1 and 6 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 9-14, filed 21 October, 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art and prior art combinations which are, respectfully, believed to render the claims obvious. In particular, the Examiner believes that PREVOST (US 5,651,269) discloses a combination of a natural gas stream to be liquefied and a recycle stream to effectively provide a process feed stream (step (a)) of the process. It is believed that PREVOST step(b)) to obtain the first temperature and pressure of the process stream. However, it is believed that KIMBLE (US 6,751,985 B2) effectively teaches the deficiencies of PREVOST to arrive at the claimed invention, thereby rendering the claimed invention obvious to those having ordinary skill within the art. KIMBLE teaches, for example in figure 4, that a recycled stream (83) is provided to mix with a feed gas stream upstream of a compression stage (stage which incorporates 50, 90, and 91) which then provides cooling and compressing of the process stream to reach a first temperature below 40°C and a pressure of at least 120 bar (Table at stream number 16; col.10, line 42). KIMBLE discusses recycling a pressurized liquefied natural gas to provide at least part of the cooling to keep the stream in a region that is within a desired phase region of the stream (col.5, lines 20-23; col.8, lines 52-60). In addition, the process stream of the mix of feed gas and recycle stream is compressed and cooled to provide the stream is within a supercritical region and then at a temperature less than the streams critical temperature to form a dense phase fluid (col.3, lines 44- 48 and 55-57; col.3, line 66- col.4, line 3). In doing so, higher efficiencies of the process to liquefy the feed stream are achieved by compressing the gas stream to the supercritical region and then cooling to a temperature less than the mixtures critical temperature (col.4, line 64- col.5, line 1), while limiting energy consumption (col. 5, lines 5-6) at least. Lastly, while KIMBLE teaches the first temperature and pressure, at least, the Examiner cites that the prior art recognizes that various pressures and temperatures may be obtained, as desired, by those having first temperature, a second temperature lower than the first temperature, and a third temperature lower than the second temperature) are result-effective variables, i.e., a variable which achieves a recognized result. In particular, KIMBLE discusses that operating pressure and temperatures are known to be envisioned and used in accordance with the design of the system and depending on the composition of the feed gas to undergo liquefaction (col.10, lines 19-25, in view of abstract, lines 1-2 to provide a liquefaction process), such that it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP §2144.05-II. In view of this, the Examiner, respectfully, presents the rejection of the claimed invention herein.
The Examiner submits, WILKINSON, was utilized within a previous rejection set forth within the Non-Final Rejection mailed on 21 July, 2020, and is further utilized within a new ground(s) rejection under 35 U.S.C. 103 herein. However, after a review of Applicant’s arguments, the teachings of WILKINSON were not specifically challenged in the arguments set forth within the Applicant’s Remarks/Amendments filed on 3 December, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/30/2021